Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-151
             Lower Tribunal Nos. 17-16701 CC & 20-150 AP
                         ________________


                               Edith Garrido,
                                 Appellant,

                                     vs.

                     SafePoint Insurance Company,
                                Appellee.


     An Appeal from the County Court for Miami-Dade County, Lody Jean,
Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa), for
appellant.

      Bickford & Chidnese, LLP, and Patrick M. Chidnese (Tampa); Bressler,
Amery & Ross, P.C., and Hope C. Zelinger and Alisha N. Wilson, for
appellee.


Before SCALES, MILLER and BOKOR, JJ.

     SCALES, J.
        Edith Garrido, the plaintiff below, appeals a July 13, 2020 order that

both struck and denied Garrido’s motion for prevailing party attorney’s fees

against her insurer, the defendant below, SafePoint Insurance Company

(“SafePoint”), on the basis that Garrido’s motion was untimely under Florida

Rule of Civil Procedure 1.525. We conclude that the trial court erred in this

determination; however, because, under the unique circumstances of this

case, our determination renders the challenged order a non-appealable,

interlocutory order, we dismiss Garrido’s appeal for lack of jurisdiction.

   I.       RELEVANT FACTS AND PROCEDURAL BACKGROUND

        On October 6, 2017, Garrido filed the instant first-party insurance

action against SafePoint in the county court in and for Miami-Dade County,

seeking $10,061.78 for property damage allegedly covered under Garrido’s

homeowner’s insurance policy with SafePoint. On February 10, 2018,

SafePoint filed its answer and affirmative defenses. Fifteen months later, on

May 14, 2019, SafePoint filed in the lower court a document captioned

“Confession of Judgment and Confession of Coverage” (“Confession

Filing”).

        In this Confession Filing, SafePoint consented to coverage under the

policy and consented to “the entry of Judgment against SafePoint in the

amount of $11,243.45.” The Confession Filing further stated that the



                                       2
$11,234.45 figure represented “the total amount of damages claimed by

[Garrido] inclusive of pre-judgment interest calculated from the date of

reporting the subject claim to SafePoint,” and that “[t]his payment was

previously tendered via written correspondence dated May 7, 2019, to

[Garrido].” The Confession Filing further stated that “[SafePoint] concedes

that [Garrido] will be entitled to reasonable attorney’s fees and costs

pursuant to Florida Statute 627.428, provided [she] file[s] a timely motion

pursuant to Florida Rule of Civil Procedure 1.525.”

      Seven months after the Confession Filing, on December 17, 2019,

Garrido filed her “Motion [for] Entry of Final Judgment and for Entitlement to

Attorneys’ Fees and Costs” (“Fees Motion”). Therein, agreeing that the

$11,243.45 tendered by SafePoint “is the full amount [Garrido] sought in [her]

Complaint plus statutory interest until the date of payment,” Garrido

requested that the trial court (i) enter a final judgment in Garrido’s favor, and

(ii) determine that Garrido was entitled to prevailing party attorney’s fees

under section 627.428 of the Florida Statutes. SafePoint then moved to strike

the Fees Motion as untimely for failure to comply with the thirty-day service

requirement of rule 1.525 because Garrido filed her Fees Motion more than

thirty days after SafePoint filed its Confession Filing.




                                       3
         Following two hearings on the parties’ competing motions, on July 13,

2020, the trial court entered the challenged order that both denied the Fees

Motion and struck it as untimely. Garrido timely filed the instant appeal.

   II.     ANALYSIS

         We generally do not discuss, much less decide, the merits of an issue

presented on appeal where we lack jurisdiction to hear the appeal. In this

unique case, though, because the jurisdictional question is inextricably

intertwined with, and actually determined by, the legal issue presented, we

are compelled to reach and adjudicate the legal issue in order to make our

jurisdictional determination.

         A. The Legal Issue Presented to this Court

         The legal issue presented to this Court by the parties is whether the

trial court erred by determining that Garrido’s Fees Motion was untimely

under rule 1.525. “[A]ppellate courts apply a de novo standard of review

when the construction of a procedural rule, such as rule 1.525, is at issue.”

Barco v. Sch. Bd. of Pinellas Cnty., 975 So. 2d 1116, 1121 (Fla. 2008).

         “Prior to the adoption of rule 1.525 in 2001, ‘Florida case law permitted

motions for attorney’s fees to be filed within a reasonable time of the

plaintiff’s abandonment of the claim or within a reasonable time after final

judgment is entered.’” Id. at 1119 (quoting E&A Produce Corp. v. Superior



                                         4
Garlic Int’l, Inc., 864 So. 2d 449, 451 (Fla. 3d DCA 2003)) (emphasis added).

The Florida Supreme Court, though, adopted rule 1.525 to establish a

“bright-line time requirement for motions for costs and attorney fees which

the Rules of Civil Procedure had not previously contained.” Saia Motor

Freight Line, Inc. v. Reid, 930 So. 2d 598, 600 (Fla. 2006). The current

version of rule 1.525 reads, in its entirety, as follows:

      Any party seeking a judgment taxing costs, attorneys’ fees, or
      both shall serve a motion no later than 30 days after filing of the
      judgment, including a judgment of dismissal, or the service of a
      notice of voluntary dismissal, which judgment or notice
      concludes the action as to that party.

Fla. R. Civ. P. 1.525.

      Section 627.428 of the Florida Statutes is the substantive statute that

provides an insured with the right to recover prevailing party attorney’s fees

from an insurer. That statute reads, in relevant part, as follows:

      Upon the rendition of a judgment . . . by any of the courts of this
      state against an insurer and in favor of any named . . . insured .
      . . under a policy or contract executed by the insurer, the trial
      court . . . shall adjudge . . . against the insurer and in favor of the
      insured . . . a reasonable sum as fees or compensation for the
      insured’s . . . attorney prosecuting the suit in which the recovery
      is had.

§ 627.428(1), Fla. Stat. (2019) (emphasis added).

      The plain text of section 627.428 dictates that an insured is entitled to

recover attorney’s fees from an insurer if the insured obtains a rendered



                                        5
judgment against the insurer; whereas, pursuant to the plain text of rule

1.525, the insured’s attorney’s fees motion is timely if served no later than

thirty days after the judgment’s rendition. In Wollard v. Lloyd’s & Cos. of

Lloyd’s, 439 So. 2d 217 (Fla. 1983), however, the Florida Supreme Court

concluded that, despite no judgment in favor of an insured being entered, an

insurer’s post-suit payment of an insured’s claim, by itself, constitutes a

“confession of judgment” that entitles the insured to recover attorney’s fees

under section 627.428:

     [I]t is neither reasonable nor just that an insurer can avoid liability
     for statutory attorney’s fees by the simple expedient of paying the
     insurance proceeds to the insured . . . at some point after suit is
     filed but before final judgment is entered, thereby making
     unnecessary the entry of final judgment . . . . We think [section
     627.428] must be construed to authorize the award of an
     attorney’s fee to an insured . . . under a policy or contract of
     insurance who brings suit against the insurer after loss is payable
     even though technically no judgment for the loss claimed is
     thereafter entered favorable to the insured . . . due to the insurer
     voluntarily paying the loss before such judgment can be
     rendered. After all, such voluntary payment is the equivalent of a
     confession of judgment against it.

Wollard, 439 So. 2d at 218 (quoting Cincinnati Ins. Co. v. Palmer, 297 So.

2d 96, 99 (Fla. 4th DCA 1974)) (emphasis added). Since Wollard, it is now

“well settled that the payment of a previously denied claim following the

initiation of an action for recovery, but prior to the issuance of a final

judgment, constitutes the functional equivalent of a confession of judgment.”



                                       6
Johnson v. Omega Ins. Co., 200 So. 3d 1207, 1215 (Fla. 2016); Pepper's

Steel & Alloys, Inc. v. U.S., 850 So. 2d 462, 465 (Fla. 2003) (same); Ivey v.

Allstate Ins. Co., 774 So. 2d 679, 684-85 (Fla. 2000) (same).

      In this appeal, as below, the parties agree that, under Wollard,

SafePoint’s payment of Garrido’s claim plus statutory interest constituted a

judgment within the meaning of section 627.428 – thus, entitling Garrido to

statutory attorney’s fees. See Do v. GEICO Gen. Ins. Co., 137 So. 3d 1039,

1044 (Fla. 3d DCA 2014) (“[T]he sole fact that the claim was paid, without

more, constitutes a settlement or judgment within the meaning of section

627.428.”). Resolution of the legal issue presented to this Court – i.e., the

timeliness of Garrido’s Fees Motion under rule 1.525 – turns on whether

SafePoint’s subsequent Confession Filing, by itself and without any action

by the trial court, should be deemed the functional equivalent of a “judgment

[that] concludes the action” within the meaning of rule 1.525, triggering the

rule’s thirty-day time period for service of a motion seeking attorney’s fees.

Relying upon Wollard and its progeny, SafePoint argues that its Confession

Filing is akin to a “judgment” for the purposes of rule 1.525. We do not read

Wollard and its progeny so broadly.

      Section 627.428 is a substantive statute that prescribes an insured’s

right to prevailing party attorney’s fees against an insurer upon the rendition



                                      7
of a judgment in the insured’s favor. As a matter of substantive law, the

Wollard line of cases has used the “legal fiction of a ‘confession of judgment’”

to extend the statute’s application to circumstances where an insurer

voluntarily pays an insured’s claim after an insured has filed suit against the

insurer. Basik Exports & Imports, Inc. v. Preferred Nat’l Ins. Co., 911 So. 2d

291, 293 (Fla. 4th DCA 2005). We, however, are uncomfortable grafting this

substantive legal concept onto rule 1.525’s procedural, bright-line time

requirements.

      As the Florida Supreme Court has explained, albeit in a different

context:

      A rule of procedure prescribes the method or order by which a
      party enforces substantive rights or obtains redress for their
      invasion. Substantive law creates those rights. Practice and
      procedure are the machinery of the judicial process as opposed
      to the product thereof.

Massey v. David, 979 So. 2d 931, 935 (Fla. 2008) (quoting Military Park Fire

Control Tax Dist. No. 4 v. DeMarois, 407 So. 2d 1020, 1021 (Fla. 4th DCA

1981)). With this in mind, we conclude that SafePoint’s Confession Filing

was not sufficiently akin to a “judgment” or “notice of voluntary dismissal” that

“concludes an action,” triggering rule 1.525’s thirty-day time period.

      Simply put, a “confession of judgment” in the context of section

627.428 is not the functional equivalent of the “judgment” that opens the



                                       8
thirty-day filing window prescribed in rule 1.525. Rule 1.525’s thirty-day time

period commences upon the trial court’s rendition of a judgment, or service

of a notice of voluntary dismissal, that concludes the action as to the party

seeking fees. While SafePoint’s voluntary payment of Garrido’s claim may

have triggered Garrido’s entitlement to statutory attorney’s fees, SafePoint’s

subsequent unilateral action of filing its Confession Filing did not “conclude

the action” so as to trigger rule 1.525’s thirty-day time period.1


1
  We recognize that the purpose of rule 1.525 – to establish a bright-line time
requirement for seeking attorney’s fees – might be undercut where, as here,
neither party moves for entry of a final judgment for many months after the
movant’s entitlement to attorney’s fees has been established. Nevertheless,
aside from a notice of voluntary dismissal under Florida Rule of Civil
Procedure 1.420(a), we know of no authority – indeed, SafePoint has cited
none – whereby a mere filing by a party, without a subsequent order of the
trial court, operates as a final adjudication on the merits of a claim. See All.
Spine & Joint, III, LLC v. GEICO Gen. Ins. Co., 321 So. 3d 242, 244 (Fla. 4th
DCA 2021) (agreeing with the general legal premise that, “upon the filing of
[the insurer’s] confession of judgment up to the maximum amount of
damages alleged in the complaint, the court’s authority was limited only to
entering the confessed judgment and awarding attorney's fees”); GEICO
Cas. Co. v. Barber, 147 So. 3d 109, 111-12 (Fla. 5th DCA 2014) (“[I]t was
error for the trial court to require the parties to proceed to trial. Instead, the
trial court should have merely entered the confessed judgment in favor of
Fridman, reserving jurisdiction to award costs, prejudgment interest, and, if
authorized by law, reasonable attorney's fees.”) (citation omitted). Moreover,
though not the case here, there may be instances where the insured argues
that the amount tendered by the insurer was insufficient to satisfy the
insured’s claim, see id., thus putting the insured’s entitlement to statutory
attorney’s fees in question. Requiring the rule’s bright-line time requirement
to run from the insurer’s filing of a questionable “confession of judgment” in
such circumstances would not serve the purpose of the rule.


                                        9
      B. Our Resulting Jurisdictional Determination

      We now address the jurisdictional effect of our determination, supra,

that SafePoint’s Confession Filing did not constitute a judgment as

contemplated in rule 1.525. Ironically, Garrido’s prevailing on the merits of

her appeal results in us having to dismiss her appeal for lack of jurisdiction.

      Consistent with SafePoint’s Confession Filing, Garrido’s Fees Motion

sought both (i) entry of a final judgment, and (ii) a determination that Garrido

was entitled to section 627.428 attorney’s fees. Rather than entering a final

judgment in Garrido’s favor and striking Garrido’s attorney’s fees request as

untimely – which would have resulted in a final, appealable order2 – the trial

court both struck, as untimely, Garrido’s request for attorney’s fees and

denied Garrido’s request for entry of a final judgment. There being no final

judgment entered by the trial court, and in light of our determination that

SafePoint’s Confession Filing is not a “judgment” as contemplated by rule

1.525, the challenged order is interlocutory, and may therefore be

reconsidered by the trial court. See GR Rehab Ctr., Inc. v. GEICO Gen. Ins.

Co., 46 Fla. L. Weekly D2618, 2021 WL 5816158, at *1 (Fla. 3d DCA Dec.

8, 2021) (citing Dawkins, Inc. v. Huff, 836 So. 2d 1062, 1065 (Fla. 5th DCA


2
 See Yampol v. Turnberry Isle S. Condo. Ass’n, 250 So. 3d 835, 837 (Fla.
3d DCA 2018) (“A post-judgment order denying a party’s claim for
entitlement to attorney’s fees . . . is an appealable order.”)

                                      10
2003)). Hence, the instant matter is still pending below, and judicial labor

remains. Id. (citing Giller v. Giller, 319 So. 3d 690, 691 (Fla. 3d DCA 2021)).

“Because the challenged order is neither final nor included in Florida Rule of

Appellate Procedure 9.130(a)(3)’s schedule of appealable non-final orders,

we lack appellate jurisdiction to review the challenged order.” Id. Thus,

notwithstanding our reaching the merits of Garrido’s appeal of the trial court’s

July 13, 2020 order, we are compelled to dismiss it.

      Appeal dismissed.




                                      11